Citation Nr: 1037665	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pseudoaphakia with bilateral eye open angle glaucoma 
(also claimed as inflammatory glaucoma), with bilateral irregular 
pupils and bilateral uveitis.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from February 1984 to April 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record raises the issue of entitlement to a total disability 
rating under 38 C.F.R. § 4.30.  That issue is addressed in the 
REMAND portion below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected bilateral eye disability is 
manifested by inflammatory glaucoma without frequent attacks of 
considerable duration; by corrected vision of no worse than 20/40 
in the right eye and 20/25 in the left eye; and by contraction of 
visual fields no greater than 48.75 degrees of the right eye and 
62.25 degrees for the left eye.  

2.  The Veteran's service-connected bilateral eye disability is 
manifested by  bilateral irregular pupils and exposed optic edge 
of the left eye, resulting in glare.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pseudoaphakia with bilateral eye open angle glaucoma 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.84a, Diagnostic Code 6012 (2008).

2.  A separate 10 percent rating is warranted for bilateral 
irregular pupils.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 
4.84a, Diagnostic Code 6011 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the claimant 
of any information and medical or lay evidence that is necessary 
to substantiate the claim.  VA will inform the claimant which 
information and evidence, if any, the claimant is to provide to 
VA and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2008). 

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002);  
38 C.F.R § 3.159 (2008).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. 

, VA is required to obtain service medical records and relevant 
VA healthcare records and must make reasonable efforts to help 
the veteran obtain other relevant medical records.  The duty to 
assist also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  The Court has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Veteran's claim for service connection for glaucoma was 
received in February 2003.  In a February 2003 letter, the RO 
provided VCAA notice of the information and evidence required to 
substantiate the service connection claim.  A July 2003 rating 
decision granted service connection for bilateral pseudoaphakia 
with right eye chronic open angle glaucoma and assigned an 
initial rating of 30 percent.  The Veteran has appealed the 
initial rating assigned for his service-connected eye disability.  

In Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO 
must issue a Statement of the Case (SOC).  Id. The RO issued an 
SOC in January 2006 which advised the Veteran of the pertinent 
laws and regulations and the reasons for the decision.  In March 
2006, the RO provided VCAA notice as required by Dingess.   

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had VA examinations.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



II.  Analysis of Claim

A.  Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (2009).

The Veteran has appealed the initial rating assigned for his 
disability.  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the current level of 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and medical evidence of record in a case before 
the Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall given the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the course of the appeal, VA revised the criteria for 
rating eye disabilities.  Schedule for Rating Disabilities; Eye, 
73 Fed. Reg. 66543- 66554 (2008).  However, those changes only 
apply to claims for benefits received by VA on or after December 
10, 2008.  Because the Veteran's claim was received prior to that 
date, the older criteria apply here, rather than the revised 
criteria.  See Notice, 73 Fed. Reg. 66543, 66544 (November 10, 
2008).

In a July 2003 rating decision, the RO granted service connection 
for bilateral pseudoaphakia and assigned a 30 percent rating, 
pursuant to Diagnostic Codes 6013 and 6029.   

The version of Diagnostic Code 6013 in effect prior to the 
revisions provides that glaucoma simple, noncongestive is to be 
rated on impairment of visual acuity or field loss.  A minimum 
rating of 10 percent will be assigned for this disability.  
38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008).  

Under the rating criteria pertinent to this claim, inflammatory 
glaucoma is to be evaluated under Diagnostic Code 6012.  A 100 
percent evaluation is applicable for congestive or inflammatory 
glaucoma with frequent attacks of considerable duration; during 
continuance of actual total disability.  Congestive or 
inflammatory glaucoma may also be rated as iritis under 
Diagnostic Code 6003.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6012 (2008).   

Aphakia is rated according to Diagnostic Code 6029.  A 30 percent 
rating is assignable for bilateral or unilateral aphakia.  38 
C.F.R. § 4.84a, Diagnostic Code 6029 (2008).  

The 30 percent rating prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition and is not 
to be combined with any other rating for impaired vision.  When 
only one eye is aphakic, the eye having poorer corrected visual 
acuity will be rated on the basis of its acuity without 
correction.  When both eyes are aphakic, both will be rated on 
corrected vision.  The corrected vision of one or both aphakic 
eyes will be taken one step worse than the ascertained value, 
however not better than 20/70 (6/21).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an enucleation 
or a serious cosmetic defect added to the total loss of vision.  
See Note, Diagnostic Code 6029.   

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based upon the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. § 
4.83a, Table V (2008).

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following circumstances: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision in 
one eye is correctable to 20/100 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is correctable 
to 20/200 and vision in the other eye is correctable to 20/50; 
(4) when vision in one eye is correctable to 15/200 and vision in 
the other eye is correctable to 20/50; (5) when vision in one eye 
is correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is correctable 
to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 
6078 (2008).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye is 
correctable to 15/200 and vision in the other eye is correctable 
to 20/70; (3) when vision in one eye is correctable to 10/200 and 
vision in the other eye is correctable to 20/50, or (4) when 
vision in one eye is correctable to 5/200 and vision in the other 
eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076 (2008).

When evaluating visual acuity, the best distant vision obtainable 
after best correction by glasses is the basis of the rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75 (2008).

Impairment of field of vision is evaluated pursuant to Diagnostic 
Code 6080.  Loss of temporal half of the visual field warrants a 
30 percent rating if bilateral, a 10 percent rating if 
unilateral, or is rated as 20/70.  Loss of the nasal half of the 
visual field bilaterally results in a 20 percent rating, 
unilaterally results in a 10 percent evaluation, or may be rated 
as 20/50.

Concentric contraction of the visual field to 5 degrees, results 
in a 100 percent evaluation if bilateral, a 30 percent rating if 
unilateral, or may be rated as 5/200. Concentric contraction of 
the visual field to 15 degrees but not to 5 degrees results in a 
70 percent bilateral evaluation, a 20 percent unilateral rating, 
or is rated as 20/200.

Concentric contraction of the visual field to 30 degrees but not 
to 15 degrees, bilaterally, results in a 50 percent evaluation, 
unilaterally results in a 10 percent rating, or is rated as 
20/100.  Concentric contraction of the visual field to 45 degrees 
but not to 30 degrees bilaterally results in a 30 percent rating, 
unilaterally results in a 10 percent evaluation, or is rated as 
20/70.

A concentric contraction of the visual field to 60 degrees but 
not to 45 degrees results in a bilateral evaluation of 20 
percent, a unilateral evaluation of 10 percent, or rate as 20/50.  
Demonstrable pathology commensurate with the functional loss will 
be required.  The concentric contraction evaluations require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2).

The extent of contraction of visual field in each eye is 
determined by recording the extent the remaining visual fields in 
each of the eight 45 degree principal meridians. 38 C.F.R. § 
4.76a.  The number of degrees lost is determined at each meridian 
by subtracting the remaining degrees from the normal visual 
fields given in table III. The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining degrees 
of visual field.  The difference divided by eight represents the 
average contraction for rating purposes.  38 C.F.R. § 4.76a.

Diagnostic Code 6011 provides that a 10 percent rating is 
assignable for localized scars, atrophy, or irregularities of the 
retina, centrally located, with irregular, duplicated, enlarged 
or diminished image, whether bilateral or unilateral.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6011.  

B.  Discussion

The Veteran had a VA examination in February 2003.  The Veteran 
reported that his left pupil did not respond to light, and the 
light bothered him.  The examiner noted corrected visual acuity 
of 20/20 in both eyes.  The right pupil was normally reactive and 
normally shaped.  The left pupil was irregular and non-reactive.  
The examination did not include findings regarding visual fields.  
Assessments included chronic open angle glaucoma, pseudophakia, 
myopia, anisometropia, astigmatism and presbyopia.    

Records from the University of Colorado, dated in October 2003, 
show that the Veteran reported uveitis in both eyes that began 
after cataract surgery in 1994 and 1995.   He reported that his 
vision was worse since glaucoma surgery in the right eye in April 
2003.  Examination revealed visual acuity of 20/400 in the right 
eye and 20/20 in the left eye.  Visual fields were full to 
confrontation.  On external examination of the eyes, lids and 
lashes were normal.  Impressions were uveitis, right eye, uveitic 
glaucoma, right eye and epiretinal membrane, right eye.  

Another record from the University of Colorado, dated in October 
2003 indicates that the Veteran presented with uveitis of 
uncertain etiology.  It was noted that this did not empirically 
appear to be responding to systemic prednisone therapy, and with 
significant visual loss, was the Veteran's most concerning 
problem at the time.

The Veteran had a VA examination in April 2004.   Examination 
revealed corrected distance vision of 20/60 in the right eye and 
20/40 in the left.  The pupils were noted as irregular secondary 
to surgery.  The examiner noted normal extraocular muscles, 
cornea, irises, lenses and conjunctivae.  The examiner diagnosed 
aphakia and glaucoma, open angle.  The examiner noted that 
uveiitis was in remission.  There was a field defect in the right 
eye from glaucoma.  

A visual field examination obtained the following findings with 
respect to the right eye:  85 degrees at a 0 degree meridian; 55 
degrees at a 45 degree meridian; 45 degrees at a 90 degree 
meridian; 10 degrees at a 135 degree meridian; 0 degrees at a 180 
degree meridian; 60 degrees at a 225 degree meridian; 60 degrees 
at a 270 degree meridian and 75 degrees at a 315 degree meridian.  
A visual field examination of the left eye obtained the following 
findings:  60 degrees at a zero degree meridian; 55 degrees at a 
45 degree meridian; 50 degrees at a 90 degree meridian; 55 
degrees at a 135 degree meridian; 75 degrees at a 180 degree 
meridian; 78 degrees at a 225 degree meridian; 65 degrees at a 
270 degree meridian and 60 degrees at a 315 degree meridian.  The 
average contraction was 48.75 degrees for the right eye and 62.25 
degrees for the left eye.  

Records from the Moran Eye Center, dated in May 2005 noted visual 
acuity of 20/20 in the right eye and 20/20+2 in the left.  
Impression was history of granulomatous panuveitis, both eyes, of 
uncertain etiology.

A July 2005 letter from a private ophthalmologist, Dr. D.C., 
M.D., stated that the Veteran utilized pilocarpine in both eyes 
four times a day and Alphagan P in both eyes three times a day, 
Cosopt in both eyes two times a day and Trusopt in both eyes for 
the midday carbonic anhydrase dose. 

The Veteran had a VA examination in February 2006.  The examiner 
noted that the claims file was reviewed.  The examiner noted 
corrected vision of 20/20 in both eyes.  The examiner diagnosed 
aphakia and glaucoma open angle with inflammatory component.  The 
examiner noted uveitis in remission in each eye.  The examiner 
noted that there was significant field loss in the right eye.  
The examiner stated that the field was significantly worse since 
the last examination.  The examiner commented that the Goldman 
field in the right eye was about 50 percent of normal.  The 
examiner noted that the pupils were clearly irregular.  The 
examiner indicated that one would need to be fairly close to the 
Veteran to actually notice the abnormality.  

Records from Moncrief Hospital dated in April 2008 noted normal 
intraocular pressure and normal extraocular movements.  The 
pupils were deformed in both eyes.  An extended visual fields 
examination showed significant visual field defect of the right 
eye with a small island of vision remaining.  The left eye had a 
small nasal step.  The examining physician noted that there was 
advanced glaucoma of the right eye greater than the left.  

In March 2009, the Board remanded this case in order to obtain a 
VA examination.  In May 2009, the Veteran underwent a VA 
ophthalmologic examination.  The Veteran complained of glare, 
especially at night, related to the exposed optic edge of the 
intraocular lens, left eye.  It was noted that the Veteran was 
able to sit at  a desk and read and could drive during the day.  

The examiner noted corrected visual acuity of 20/40 in the right 
eye and 20/25 in the left eye.  The Veteran had full 
confrontation to visual fields in both eyes.  Diplopia fields 
were not applicable.  The examiner diagnosed aphakia and open 
angle glaucoma.  The examiner noted that the Veteran has periods 
of incapactitation in the first weeks post operative after his 
multiple operations for both eyes.  They vary from a week or two 
to a month or two.  It was noted that he had not been 
incapacitated from these problems since recovering from his most 
recent operation in July 2007.  The Veteran's chief complaint was 
glare from the intraocular lens, left eye from the exposed optic 
edge, which occurred at night when he tried to drive.  It was 
noted that he did not have pain in his eyes related to glaucoma 
because the intraocular pressure was controlled on medication 
after surgery.   The examiner noted an irregular pupil of the 
left eye, with optic edge exposed because of the irregular pupil.  
The examination noted that the Veteran's chief complaint was 
glared the left eye intraocular lens from the exposed optic edge.    

The Board has considered the Veteran's written statements.   The 
Veteran has noted that he must wear sunglasses outdoors on bright 
or snowy days because his eyes do not adjust to light.   
With regard to the Veteran's visual acuity, findings regarding 
visual acuity throughout the appeal period have ranged from 20/20 
to 20/40 in the right eye and from 20/ 20 to 20/25 in the left 
eye.    

As noted above, the rating criteria for visual acuity provide 
that a 40 percent disability rating is warranted for impairment 
of central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye is 
correctable to 15/200 and vision in the other eye is correctable 
to 20/70; (3) when vision in one eye is correctable to 10/200 and 
vision in the other eye is correctable to 20/50, or (4) when 
vision in one eye is correctable to 5/200 and vision in the other 
eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076 (2008). 

Further, when both eyes are aphakic, the corrected vision of one 
or both aphakic eyes will be taken one step worse than the 
ascertained value, however not better than 20/70.  The Board 
notes that when both eyes are rated with a corrected vision of 
20/70, a 30 percent rating is assignable.  38 C.F.R. § 4.84a, 
Diagnostic Code 6078.  Accordingly, a rating in excess of 30 
percent is not assignable based upon the criteria pertaining to 
impairment of visual acuity.   

The Board now turns to the criteria governing visual fields.  As 
noted above, a rating in excess of 30 percent is warranted for 
impairment of visual field for bilateral impairment of field 
vision to 45 degrees, but not to 30 degrees; for unilateral 
concentric contraction to 5 degrees or for bilateral loss of the 
temporal half of visual field. 

Several VA examinations have addressed impairment of visual 
fields.  The 2004 VA examination indicated that average 
contraction was 48.75 degrees for the right eye and 62.25 degrees 
for the left eye.  The 2008 records from Moncrief Hospital noted 
impaired visual fields but did not provide specific findings in 
degrees.  The 2006 VA examination indicated that the visual field 
of the right eye was about 50 percent of normal, and the most 
recent VA examination noted full confrontation to visual fields.  
In order to warrant a rating in excess of 30 percent under 
Diagnostic Code 6080, the evidence must show bilateral impairment 
of visual fields to 30 degrees.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  A higher rating is not assignable under 
Diagnostic Code 6080, as such findings have not been established.  

The Board has considered whether a higher rating is assignable 
under Diagnostic Code 6012.  As previously noted, pertinent 
criteria provide that a 100 percent rating is assignable for 
inflammatory glaucoma with frequent attacks of glaucoma of 
considerable duration.  38 C.F.R. § 4.84a, Diagnostic Code 6012 
(2008).  The record does not establish that the Veteran has 
frequent attacks of considerable duration.  The most recent VA 
examination addressed the whether the Veteran experienced attacks 
leading to incapacitation.  The examination noted that the 
Veteran had periods of total disability following his glaucoma 
surgeries in 2003, 2005, and 2007 and indicated that the Veteran 
experienced approximately two months of incapacitation following 
each glaucoma surgery. The record raises the issue of whether 
temporary total evaluations were warranted following the 
Veteran's surgeries.  The Board addresses this issue in the 
REMAND portion below.

As previously indicated, Diagnostic Code 6011 provides that a 10 
percent rating is assignable for localized scars, atrophy, or 
irregularities of the retina, centrally located, with irregular, 
duplicated, enlarged or diminished image, whether bilateral or 
unilateral.  The record reflects that several examinations have 
noted irregular pupils.  The 2009 VA examination indicated  that 
the optic edge was exposed because of the irregular pupil, 
resulting in glare from the intraocular lens of the left eye.  
These findings approximate irregularities of the retina with 
irregular, duplicated, enlarged or diminished image.  Therefore, 
the Board concludes that a separate 10 percent rating is 
warranted under Diagnostic Code 6011 for bilateral irregular 
pupils. 

C.  Extraschedular considerations

The Board has considered whether referral for an extraschedular 
rating is appropriate.  As for extraschedular consideration, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
There is no evidence in this instance that the rating criteria 
are inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the claimed disability, alone, cause marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the Veteran's claim does not 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and the Board is not required to remand these claims to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 30 percent for bilateral pseudoaphakia with 
bilateral eye open angle glaucoma is denied.

A separate 10 percent rating is granted for bilateral irregular 
pupils, pursuant to Diagnostic Code 6011, subject to regulations 
governing the payment of VA benefits.  

REMAND

The 2009 VA examination indicated that the Veteran had surgeries 
for glaucoma in 2003, 2005 and 2007.  A total disability rating 
will also be assigned without regard to other provisions of the 
rating schedule when it is established by report at hospital 
discharge or outpatient release that treatment of a service-
connected disability resulted in surgery necessitating at least 
one month of convalescence; surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches; or, immobilization by cast, without surgery, of one 
major joint or more.  38 C.F.R. § 4.30 (2009).  The record raises 
a question of whether a temporary total rating is warranted for 
the hospitalization or any convalescence following the surgeries. 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the Veteran's 
claims file and determine whether he is 
entitled to a temporary total rating under 38 
C.F.R. §§ 4.29, 4.30 at any time during the 
appeal period. 

2.  If a temporary total rating is denied, 
and the Veteran files a timely notice of 
disagreement with such determination, the RO 
should issue an appropriate statement of the 
case (SOC) and notify the Veteran and his 
representative that that matter will be 
before the Board only if a timely substantive 
appeal is submitted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


